Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss et al (U.S. PGPub 2016/0200011; herein Rothfuss, already of record), in view of Bihari et al (U.S. PGPub 2017/0157845; herein Bihari, already of record).  Regarding claim 1, Rothfuss teaches:
A printing system including at least one print head for printing layers of a three-dimensional part using a layer-based, additive manufacturing technique (Figure 1A, nozzle 100, paragraph 0037)
At least one thermally cross-linkable material introduced to and dispensed from the at least one print head, having at least one thermally cross-linkable polymeric material and an amount of at least one electromagnetic energy susceptor material (Figures 1A-1D, matrix material 110 with susceptor structures 120, paragraph 0037)
An electromagnetic energy generator configured to apply electromagnetic energy to the at least one thermally cross-linkable material, the thermally cross-linkable material comprising at least one electromagnetic energy susceptor to cause predetermined cross-linking of the at least one cross-linkable polymeric material (Figures 1B-1D, energy field source 130 with energy field 140, paragraph 0037)
Wherein the electromagnetic energy generator is configured to adjust an amount of the electromagnetic energy applied to the thermally cross-linkable material based upon an amount and dispersion of the at least one electromagnetic energy susceptor (paragraphs 0011, 0028, 0040, 0052, 0062: the strength of the energy applied is adjusted based on the amount and location of the susceptor)
Finally regarding claim 1, Rothfuss is silent to:
A temperature sensor for monitoring a temperature of the thermally cross-linkable material
Wherein the electromagnetic energy generator is configured to adjust an amount of the electromagnetic energy applied to the thermally cross-linkable material based upon the temperature of the thermally cross-linkable material
In the same field of endeavor Bihari teaches using a support arm 58 to connect the print head 18 and energy source 54 (Figure 3) and a temperature sensor 72 in Figure 8 and paragraph 0036 to monitor the temperature of the material, and then using that information to control the energy supplied by an energy source 54.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the temperature sensor and control as taught by Bihari, since it allows for adjustment of process parameters during the build, and allows for the correct temperature to be applied to the material.


Regarding claim 2, Rothfuss teaches:
Further comprising a movement system to cause relative movement between the dispensed thermally cross-linkable material and the electromagnetic energy produced by the electromagnetic energy generator in at least one scanning direction (Figures 1B-1D and paragraph 0037, the energy field source 130 is scanned, thus there is relative movement by a movement system)
Regarding claims 3-5:
Claims 3-5 are related to the material worked upon by the apparatus, and since Rothfuss anticipates the structure of claim 1, then Rothfuss is capable of using such materials.  It is noted that Rothfuss can us nanoparticles and carbon nanotubes as the susceptor material (paragraphs 0013 and 0015).  Additionally, Rothfuss teaches 10 to 50 vol% susceptor (paragraph 0042), and depending on the materials used would more than likely fall within the claimed range.
Regarding claim 6, Rothfuss teaches:
Wherein the electromagnetic energy generator moves along a scanning gantry to irradiate the at least one thermally cross-linkable material just after being dispensed from the at least one print head (paragraph 0037, the energy field source 130 is scanned, thus as seen in the Figures 130 is above the material, therefore there would be some form of scanning gantry over the material to allow for 130 to move)
Regarding claim 7:
Claim 7 is directed to the intended use of the apparatus, and since Rothfuss anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, Rothfuss teaches uniform exposure in paragraph 0030.
Regarding claim 9:
Claim 9 is directed to the intended use of the apparatus, and since the structure of claim 1 has been found obvious, then the combination is capable of being used in the desired manner.  Additionally, since Rothfuss teaches scanning the radiation source over the matrix material there is naturally exposure control occurring in the apparatus of Rothfuss.
Regarding claim 22:
Claim 22 is the material worked upon by the apparatus, and as shown previously the desired structure is made obvious by the prior art, thus it would be capable of using such material.
Regarding claim 23:
See remarks regarding claim 1 as previously discussed.  Rothfuss teaches the relative movement, otherwise the desired layer pattern and thickness would not be possible.
Finally regarding claim 23:
Wherein the movement system is configured to adjust movement of the three-dimensional part based upon a thickness of the three-dimensional part to provide uniform heating to the three-dimensional part
The printer of Rothfuss has to adjust vertically to account for layer thickness and part growth, therefore this vertical adjustment provides uniform heating based on the design of the part, and as previously discussed Rothfuss allows for control of the energy based on the amount and location of the susceptor, thus again uniform heating would be possible with the printer of Rothfuss.

Claims 1-7, 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al (WO 2015/130401; herein Sweeney, already of record), in view of Bihari.  Regarding claim 1, Sweeney teaches:
A printing system including at least one print head for printing layers of a three-dimensional part using a layer-based, additive manufacturing technique (Figure 29, extruder nozzle 2703)
At least one thermally cross-linkable material introduced to and dispensed from the at least one print head, having at least one thermally cross-linkable polymeric material and an amount of at least one electromagnetic energy susceptor material (Figure 29, printer filament 2902 is a carbon nanotube coated polymer filament, Abstract and paragraph 128)
An electromagnetic energy generator configured to apply electromagnetic energy to the thermally cross-linkable material, the thermally cross-linkable material comprising at least one electromagnetic energy susceptor that is heated by the electromagnetic energy generator to cause predetermined cross-linking of the at least one cross-linkable polymeric material immediately after being dispensed (Figure 29, paragraphs 128-136, a microwave input directs microwave radiation to the extruded material to heat the polymer due to the CNT interacting with the microwave radiation.  Paragraphs 134 and 135 indicate the radiation is applied immediately after deposition, and therefore would also be seen as being at the location of the print head)
Wherein the electromagnetic energy generator is configured to adjust an amount of the electromagnetic energy applied to the thermally cross-linkable material based upon an amount and dispersion of the at least one electromagnetic energy susceptor (paragraphs 115-118; Sweeny teaches adjusting the power of the energy beam to determine temperature profiles based on the amount of susceptor, and thus a proper amount of energy and susceptor for the needed processing)
However, Sweeney is silent to:
A temperature sensor for monitoring a temperature of the thermally cross-linkable material
Wherein the electromagnetic energy generator is configured to adjust an amount of the electromagnetic energy applied to the thermally cross-linkable material based upon the temperature of the thermally cross-linkable material
In the same field of endeavor Bihari teaches using a temperature sensor 72 in Figure 8 and paragraph 0036 to monitor the temperature of the material, and then using that information to control the energy supplied by an energy source 54.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the temperature sensor and control as taught by Bihari, since it allows for adjustment of process parameters during the build, and allows for the correct temperature to be applied to the material.
Regarding claim 2, Sweeney teaches:
Further comprising a movement system to cause relative movement between the dispensed thermally cross-linkable material and the electromagnetic energy produced by the electromagnetic energy generator in at least one scanning direction (paragraph 134, the coaxial applicator tip 2905 is attached to the nozzle, so it moves with the nozzle, thus there is a movement system in Sweeney that causes relative movement between the radiation source and the extruded material)
Regarding claims 3-5:
Claims 3-5 are related to the material worked upon by the apparatus, and since Sweeney anticipates the structure of claim 1, then Sweeney is capable of using such materials.  It is noted that Sweeney can us nanoparticles and carbon nanotubes as the susceptor material (Abstract and paragraph 0016).  Additionally, Rothfuss teaches the amount of carbon nanotubes in the coating is 1 to 50 wt% (paragraph 21).
Regarding claim 6, Sweeney teaches:
Wherein the electromagnetic energy generator moves with the at least one print head to irradiate the at least one thermally cross-linkable material just after being dispensed from the at least one print head (Figure 29, paragraph 134, the coaxial applicator tip 2905 is attached to the nozzle, so it moves with the nozzle, and irradiates after deposition.  The tip 2905 is scanned, thus as seen in the Figure 29 2905 is above the material, therefore there would be some form of scanning gantry over the material to allow for 2905 to move)
Regarding claim 7:
Claim 7 is directed to the intended use of the apparatus, and since Sweeney anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, Sweeney teaches uniform heating in paragraph 127.

Regarding claim 9:
Claim 9 is directed to the intended use of the apparatus, and since Sweeney anticipates the structure of claim 1, then apparatus of Sweeney is capable of being used in the desired manner.  Additionally, since Sweeney teaches scanning the radiation source over the matrix material there is naturally exposure control occurring in the apparatus of Sweeney.  As previously discussed Sweeney uses microwaves, which are a type of RF.
Regarding claim 22:
Claim 22 is the material worked upon by the apparatus, and as shown previously the desired structure is made obvious by the prior art, thus it would be capable of using such material.
Finally regarding claim 23:
Wherein the movement system is configured to adjust movement of the three-dimensional part based upon a thickness of the three-dimensional part to provide uniform heating to the three-dimensional part
The printer of Sweeny has to adjust vertically to account for layer thickness and part growth, therefore this vertical adjustment provides uniform heating based on the design of the part, and as previously discussed Sweeny allows for control of the energy based on the amount the susceptor, thus again uniform heating would be possible with the printer of Sweeny.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss/ Bihari or Sweeney/Bihari as applied above, and further in view of Fish et al (U.S. PGPub 2017/0334144; herein Fish, already of record).  Regarding claim 21, neither Rothfuss/Bihari nor Sweeney/Bihari teach:
Wherein the temperature sensor comprises a forward-looking infrared [FLIR] camera
In the same field of endeavor Fish teaches using a FLIR camera to collect temperature data and feed the data into a control process (paragraph 0081).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the FLIR camera of Fish, Bihari has made obvious the use of a temperature sensor to control the temperature, therefore the selection of a known sensor would be obvious since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
The Applicant argues that the amendments to claims 1 and 23 are not taught by Rothfuss nor Sweeny.  The Examiner disagrees.  As discussed in the above rejections both Rothfuss and Sweeny teach the amendments to claims 1 and 23.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743